Exhibit 10.1

 

FIRST AMENDMENT TO FORBEARANCE AGREEMENT

 

This First Amendment to Forbearance Agreement (this “Agreement”) is entered into
as of May 8, 2017, by and among the financial institutions listed on the
signature pages hereto, as Lenders, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
(f/k/a CREDIT SUISSE AG), as administrative agent (“Administrative Agent”),
IGNITE RESTAURANT GROUP, INC. (“Borrower”), and the other Credit Parties under
the Credit Agreement (as defined below). Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to them in the
Forbearance Agreement (as defined below).

 

WHEREAS, Administrative Agent, Lenders signatory thereto, and Borrower are
parties to that certain Credit and Security Agreement dated as of August 13,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

 

WHEREAS, Administrative Agent, Lenders signatory thereto, Borrower and the other
Credit Parties are parties to that certain Forbearance Agreement dated as of
March 31, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Forbearance Agreement”);

 

WHEREAS, the Borrower and the other Credit Parties have requested that the
Lender Parties agree to amend certain provisions of the Forbearance Agreement;
and

 

WHEREAS, the Lender Parties have agreed to amend certain provisions of the
Forbearance Agreement on the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Article I.
AMENDMENTS

 

Section 1.1     Amendments. Subject to the occurrence of the Effective Date (as
defined below), the Lender Parties agree that (i) all references in the
Forbearance Agreement to “May 9, 2017” are replaced with “May 23, 2017” and (ii)
all references in the Forbearance Agreement to “May 8, 2017” are replaced with
“May 22, 2017.”

 

Section 1.2     Specified Defaults. Subject to the occurrence of the Effective
Date (as defined below), Annex I to the Forbearance Agreement is amended to add
the following additional Specified Default: “The Borrower anticipates that it
may fail to deliver to the Administrative Agent, within 45 days after the end of
the Quarterly Reporting Period ended April 3, 2017, the financial statements and
other items required under Section 5.3(a) of the Credit Agreement together with
all related certificates and other information required under Section 5.3 of the
Credit Agreement, which constitutes an Event of Default pursuant to Section 8.3
of the Credit Agreement if not fully corrected within 30 days after the earlier
of (a) the date that any Financial Officer of the Borrower becomes aware of the
occurrence thereof, and (b) the giving of written notice thereof to the Borrower
by the Administrative Agent or the Required Lenders that the failure to provide
the required financial statements is to be remedied.”

 

 
 

--------------------------------------------------------------------------------

 

 

Section 1.3     Amounts Outstanding. The Borrower and the other Credit Parties
each acknowledges and agrees that the aggregate principal amount of the
outstanding Loans under and as defined in the Credit Agreement is equal to at
least $133,250,569.16 as of the date hereof and the aggregate face amount of
outstanding Letters of Credit is at least $12,050,000 as of the date hereof. The
foregoing amount does not include any of the interest, fees, costs, and expenses
to which the Administrative Agent and/or any Lender is entitled under the Credit
Agreement or other Loan Documents. As of the date hereof, all of the foregoing
Obligations are outstanding, and the Borrower and the other Credit Parties each
acknowledges and agrees that (i) they are jointly and severally liable for the
Obligations to the extent provided under the Credit Agreement or other Loan
Documents, and (ii) they have no right of offset, defense, or counterclaim with
respect to any of the Obligations.

 

Section 1.4     Reservation of Rights. Except as expressly set forth in this
Agreement, nothing contained in this Agreement shall, or shall be deemed to, (i)
constitute a waiver of any Default, Event of Default, or Forbearance Default
that may heretofore or hereafter occur or have occurred and be continuing, or
(ii) modify, amend, alter or affect any provision of the Forbearance Agreement,
the Credit Agreement or any other Loan Document. Except as expressly provided
herein, the execution and delivery of this Agreement shall not: (i) extend the
terms of the Credit Agreement or the due date of any of the Obligations;
(ii) give rise to any obligation on the part of Administrative Agent or any
Lender to extend, modify, alter, amend or waive any term or condition of the
Forbearance Agreement, the Credit Agreement or the other Loan Documents or
otherwise prejudice any rights or remedies which the Administrative Agent and
Lenders now have or may have in the future; or (iii) give rise to any defenses,
setoffs, reductions or counterclaims to Administrative Agent’s or any Lenders’
right to compel payment of the Obligations or to otherwise enforce, exercise and
enjoy the benefits of their respective rights and remedies under the Forbearance
Agreement, the Credit Agreement and the other Loan Documents.

 

Article II.
CONDITIONS OF EFFECTIVENESS

 

Section 2.1     Conditions of Effectiveness. This Agreement shall be effective
as of the date first above written (the “Effective Date”) once this Agreement
shall have been executed and delivered by the Administrative Agent, the Required
Lenders, the Borrower, and each Credit Party, and fully-executed copies of the
Agreement shall have been delivered to each Lender.

 

Article III.
Miscellaneous

 

Section 3.1     Full Force and Effect. Except as expressly provided by this
Agreement, the Forbearance Agreement, the Credit Agreement and other Loan
Documents are and shall continue to be in full force and effect and are hereby
in all respects ratified and reaffirmed. Except as expressly set forth in this
Agreement, no other terms and conditions of the Forbearance Agreement, the
Credit Agreement or any other Loan Document are hereby waived, amended, altered
or otherwise modified. Except as expressly set forth in this Agreement, the
execution, delivery and effectiveness of this Agreement shall not operate as a
waiver of any right, power or remedy of any party under the Forbearance
Agreement, the Credit Agreement or any other Loan Document, nor constitute a
waiver of any provision of the Forbearance Agreement, the Credit Agreement or
any other Loan Document.

 

 
2 

--------------------------------------------------------------------------------

 

 

Section 3.2     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.

 

Section 3.3     WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Section 3.4     Integration. This Agreement (together with the Forbearance
Agreement and the other Loan Documents (each as amended, supplemented or
otherwise modified from time to time)) sets forth in full the terms of agreement
between the parties and is intended as the full, complete and exclusive contract
governing the relationship between the parties with respect to the transactions
contemplated herein, superseding all other discussions, promises,
representations, warranties, agreements and understandings, whether written or
oral, between the parties with respect thereto.

 

Section 3.5     No Amendment. No term of this Agreement may be waived, modified
or amended except in a writing signed in accordance with Section 11.3 of the
Credit Agreement.

 

Section 3.6     Execution in Counterparts. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and each of the parties hereto may execute this Agreement by
signing any such counterpart. A facsimile or electronic mail transmission of
this Agreement bearing a signature on behalf of a party hereto shall be legal
and binding on such party.

 

 

 

[SIGNATURE PAGES FOLLOW]

 

 
3 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

ignite restaurant group, inc.

 

by

 

/s/ Brad Leist

 

Brad Leist

 

Chief Financial Officer

   

 

Joe’s CRAB SHACK, LLC

 

by

 

/s/ Brad Leist

 

Brad Leist

 

Chief Financial Officer

   

 

IGNITE RESTAURANTS – NEW JERSEY, LLC

 

by

 

/s/ Brad Leist

 

Brad Leist

 

Chief Financial Officer

   

 

Joe’s CRAB SHACK – REDONDO BEACH,

INC.

 

by

 

/s/ Brad Leist

 

Brad Leist

 

Chief Financial Officer

   

 

BHTT ENTERTAINMENT, LLC

 

by

 

/s/ Brad Leist

 

Brad Leist

 

Chief Financial Officer

   

 

[Ignite Restaurant Group, Inc.: Signature Page to First Amendment to Forbearance
Agreement]

 



 
 

--------------------------------------------------------------------------------

 

 

Joe’s CRAB SHACK – MARYLAND LLC

 

by

 

/s/ Brad Leist

 

Brad Leist

 

Chief Financial Officer

   

 

Joe’s CRAB SHACK – ANNE ARUNDEL MD,

LLC

 

by

 

/s/ Brad Leist

 

Brad Leist

 

Chief Financial Officer

   

 

BRICK HOUSE DEVELOPMENT, LLC

 

by

 

/s/ Brad Leist

 

Brad Leist

 

Chief Financial Officer

   

 

JCS MONMOUTH MALL – NJ, LLC

 

by

 

/s/ Brad Leist

 

Brad Leist

 

Chief Financial Officer

   

 

JCS DEVELOPMENT, LLC

 

by

 

/s/ Brad Leist

 

Brad Leist

 

Chief Financial Officer

   

 

[Ignite Restaurant Group, Inc.: Signature Page to First Amendment to Forbearance
Agreement]

 



 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its authorized officer as of the day and year first above written.

 

 

 

CREDIT SUISSE ag, CAYMAN ISLANDS

BRANCH, as Administrative Agent

 

by

 

/s/ Didier Siffer

 

Name:Didier Siffer

 

Title:Authorized Signatory

   

 

by

 

/s/ Julia Bykhovskaia

 

Name:Julia Bykhovskaia

 

Title:Authorized Signatory

   

 

[Ignite Restaurant Group, Inc.: Signature Page to First Amendment to Forbearance
Agreement]

 



 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its authorized officer as of the day and year first above written.

 

 

FORTRESS CREDIT OPPORTUNITIES V

CLO LIMITED, as a Lender

 

By: FCO V CLO CM LLC, its collateral

manager

 

By: /s/Jason Meyer                                           

Name: Jason Meyer                                           

Title: Authorized Signatory                             

   

 

[Ignite Restaurant Group, Inc.: Signature Page to First Amendment to Forbearance
Agreement]

 



 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its authorized officer as of the day and year first above written.

 

 

FORTRESS CREDIT OPPORTUNITIES

VI CLO LIMITED, as a Lender

 

By: FCO VI CLO CM LLC, its collateral

manager

 

By: /s/Jason Meyer                                          

Name: Jason Meyer                                          

Title: Chief Administrative Officer                 

 

 

[Ignite Restaurant Group, Inc.: Signature Page to First Amendment to Forbearance
Agreement]

 



 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its authorized officer as of the day and year first above written.

 

 

FORTRESS CREDIT OPPORTUNITIES I

LP, as a Lender

 

By Fortress Credit Opportunities I GP LLC,

its general partner

 

By: /s/Jason Meyer                                          

Name: Jason Meyer                                          

Title: Chief Administrative Officer                 

   

 

[Ignite Restaurant Group, Inc.: Signature Page to First Amendment to Forbearance
Agreement]

 



 
 

--------------------------------------------------------------------------------

 

 

As Existing Lender

 

Golub Capital Partners CLO 16, Ltd.

By: GC Advisors LLC, its agent

 

By: /s/ Marc C. Robinson                              

Name: Marc C. Robinson

Title: Managing Director

 

Golub Capital Partners CLO 17, Ltd.

By: GC Advisors LLC, its agent

 

By: /s/ Marc C. Robinson                              

Name: Marc C. Robinson

Title: Managing Director

 

Golub Capital Partners CLO 21(M), Ltd.

By: GC Advisors LLC, its agent

 

By: /s/ Marc C. Robinson                              

Name: Marc C. Robinson

Title: Managing Director

 

Golub Capital Partners CLO 30(M), Ltd.

By: GC Advisors LLC, its agent

 

By: /s/ Marc C. Robinson                              

Name: Marc C. Robinson

Title: Managing Director

 

Golub Capital Partners CLO 31(M), Ltd.

By: GC Advisors LLC, its agent

 

By: /s/ Marc C. Robinson                              

Name: Marc C. Robinson

Title: Managing Director

 

 
 

--------------------------------------------------------------------------------

 

 

Golub Capital BDC CLO 2014 LLC

By: GC Advisors LLC, its Collateral Manager

   

By: /s/ Marc C. Robinson                              

Name: Marc C. Robinson

Title: Managing Director

 

Golub Capital Investment Corporation CLO 2016 (M) LLC

By: GC Advisors LLC, as Collateral Manager

   

By: /s/ Marc C. Robinson                              

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

Golub Capital PEARLS Direct Lending Program, L.P.

By: GC Advisors LLC, its Manager

   

By: /s/ Marc C. Robinson                             

 

Name: Marc C. Robinson

 

Title: Managing Director

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its authorized officer as of the day and year first above written.

 

 

MIDCAP FINANCIAL TRUST, as a Lender

 

By:          Apollo Capital Management, L.P.,
its investment manager

 

By:          Apollo Capital Management GP, LLC,
its general partner

 

By: /s/ Maurice Amsellem                       

Name:  Maurice Amsellem

Title:    Authorized Signatory

 

 

[Ignite Restaurant Group, Inc.: Signature Page to First Amendment to Forbearance
Agreement]

 



 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its authorized officer as of the day and year first above written.

 

 

Name of Lender: 34th Street Funding, LLC              

 

by


/s/ Gregg Bresner                 

 

Name: Gregg Bresner

 

Title:   President and Chief
            Investment Officer

 

 

[Ignite Restaurant Group, Inc.: Signature Page to First Amendment to Forbearance
Agreement]

 



 
 

--------------------------------------------------------------------------------

 

 

LW Draft 5-1-17

Privileged and Confidential

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its authorized officer as of the day and year first above written.

 

 

Name of Lender: SIERRA INCOME CORPORATION
a Maryland corporation

 

By: SIC Advisors LLC,

a Delaware limited liability company,

its investment manager

   

By: /s/ Christopher M. Mathieu

 

Name: Christopher M. Mathieu

 

Title: Treasurer

 

 

[Ignite Restaurant Group, Inc.: Signature Page to First Amendment to Forbearance
Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its authorized officer as of the day and year first above written.

 

 

IVY HILL MIDDLE MARKET CREDIT FUND IV,

LTD., as a Lender

By: Ivy Hill Asset Management, L.P., as Portfolio

Manager

 

By    

 

/s/ Kevin R. Braddish

 

Name: Kevin R. Braddish

 

Title:   Duly Authorized Signatory

 

 

IVY HILL MIDDLE MARKET CREDIT FUND V,

LTD., as a Lender

By: Ivy Hill Asset Management, L.P., as Portfolio

Manager

 

by    

 

/s/ Kevin R. Braddish

 

Name: Kevin R. Braddish

 

Title:   Duly Authorized Signatory

 

 

IVY HILL MIDDLE MARKET CREDIT FUND VII,

LTD., as a Lender

By: Ivy Hill Asset Management, L.P., as Asset
Manager

 

by    

 

/s/ Kevin R. Braddish

 

Name: Kevin R. Braddish

 

Title:   Duly Authorized Signatory

 

 

IVY HILL MIDDLE MARKET CREDIT FUND IX,

LTD., as a Lender

By: Ivy Hill Asset Management, L.P., as Asset
Manager

 

by    

 

/s/ Kevin R. Braddish

 

Name: Kevin R. Braddish

 

Title:   Duly Authorized Signatory

 

 

[Ignite Restaurant Group, Inc.: Signature Page to First Amendment to Forbearance
Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its authorized officer as of the day and year first above written.

 

 

IVY HILL MIDDLE MARKET CREDIT FUND X,

LTD., as a Lender

By: Ivy Hill Asset Management, L.P., as Asset
Manager

 

by    

 

/s/ Kevin R. Braddish

 

Name: Kevin R. Braddish

 

Title:   Duly Authorized Signatory

 

 

PRIVATE DEBT STRATEGIES FUND III, L.P., as a

Lender

By: Ivy Hill Asset Management, L.P., as Manager

 

by    

 

/s/ Kevin R. Braddish

 

Name:Kevin R. Braddish

 

Title:Duly Authorized Signatory

 

 

PRIVATE DEBT STRATEGIES FUND IV, L.P., as
a Lender

By: Ivy Hill Asset Management, L.P., as Manager

 

by    

 

/s/ Kevin R. Braddish

 

Name:Kevin R. Braddish

 

Title:Duly Authorized Signatory

 

 

[Ignite Restaurant Group, Inc.: Signature Page to First Amendment to Forbearance
Agreement]

 